Citation Nr: 0913329	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for degenerative joint disease of the left knee prior 
to July 12, 2004.

2.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of a total left knee replacement on or 
after September 1, 2005.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the right knee 
prior to September 12, 2005.

4.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a total right knee replacement from 
November 1, 2006, to September 16, 2008.

5.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of a total right knee replacement on or 
after September 16, 2008.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That decision granted service 
connection for degenerative joint disease of the left and 
right knees and assigned separate 10 percent disability 
evaluations effective from May 13, 2002.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.   The Board remanded the case 
for further development in November 2006.  That development 
was completed, and the case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been met.  

2.  Prior to July 12, 2004, the Veteran has been shown to 
have had limitation of extension of the left knee to 10 
degrees.

3.  Prior to July 12, 2004, the Veteran's degenerative joint 
disease of the left knee has not been shown to have been 
productive of extension limited to 15 degrees, ankylosis, 
recurrent subluxation, lateral instability, dislocated 
semilunar cartilage, removal of symptomatic semilunar 
cartilage, and malunion of the tibia or fibula.

4.  On or after September 1, 2005, the Veteran has not been 
shown to have prosthetic replacement of the left knee joint 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, nor has he been shown to 
have ankylosis of the knee or extension limited to 45 
degrees.

5.  Prior to September 12, 2005, the Veteran's degenerative 
joint disease of the left knee was not productive of flexion 
limited to 15 degrees or extension limited to 10 degrees. 

6.  Between November 1, 2006, and September 16, 2008, the 
Veteran had not been shown to have had prosthetic replacement 
of the right knee joint with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
nor has he been shown to have had ankylosis of the knee, 
extension limited to 30 degrees, or nonunion of the tibia and 
fibula with loose motion requiring a brace

7.  On or after September 16, 2008, the Veteran has not been 
shown to have prosthetic replacement of the right knee joint 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, nor has he been shown to 
have ankylosis of the knee or extension limited to 45 
degrees.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a separate 10 percent rating under 
Diagnostic Code 5261 for degenerative joint disease of the 
left knee prior to July 12, 2004, have been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003-
5269, 5261,  (2008).

2.  The criteria for an initial evaluation in excess of 40 
percent for residuals of total left knee replacement on or 
after September 1, 2005, have not been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2008).

3.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease of the right knee 
prior to September 12, 2005, have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010-5260 
(2008).

4.  The criteria for an initial evaluation in excess of 30 
percent for residuals of total right knee replacement between 
November 1, 2006, and September 16, 2008, have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2008).

5.  The criteria for an initial evaluation in excess of 40 
percent for residuals of total right knee replacement on or 
after September 16, 2008, have not been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for left and right knee disabilities.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  He was 
also afforded VA examinations in January 2003, November 2005, 
and September 2008.  VA has further assisted the Veteran and 
his representative throughout the course of this appeal by 
providing them a statement of the case (SOC) and supplemental 
statements of the case (SSOC), which informed them of the 
laws and regulations relevant to the Veteran's claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.



Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable evaluation is 
contemplated for flexion limited to 60 degrees.  A 10 percent 
disability evaluation is assigned when flexion is limited to 
45 degrees, and a 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees.  A 30 
percent disability evaluation is assigned when flexion is 
limited to 15 degrees, which is the maximum evaluation 
available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned for extension limited to 5 degrees, and a 10 percent 
disability evaluation is contemplated for extension limited 
to 10 degrees.  When there is limitation of extension to 15 
degrees, a 20 percent disability evaluation is warranted.  A 
30 percent rating will be assigned for extension limited to 
20 degrees, and a 40 percent rating is contemplated for 
limitation of extension to 30 degrees.  A 50 percent 
disability evaluation is warranted for extension limited to 
45 degrees.

Under Diagnostic Code 5055, a 100 percent disability 
evaluation is assigned for one year following the 
implantation of the prosthesis.  Thereafter, a 30 percent 
disability evaluation is the minimum rating assigned for left 
knee prosthesis, and a 60 percent disability evaluation is 
contemplated for prosthetic replacement of a knee joint with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  The affected knee may 
also be evaluated on the basis of intermediate degrees of 
residual weakness, pain, or limitation of motion by analogy 
to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is contemplated for ankylosis of the knee at a 
favorable angle in full flexion or in slight flexion between 
zero degrees and 10 degrees.  A 40 percent disability 
evaluation is warranted for ankylosis of the knee in flexion 
between 10 and 20 degrees.  A 50 percent disability 
evaluation is assigned when there is ankylosis of the knee in 
flexion between 20 and 45 degrees.

Under Diagnostic Code 5262, a 30 percent disability 
evaluation is contemplated for malunion of the tibia and 
fibula with marked knee or ankle disability.  A 40 percent 
evaluation is assigned for nonunion of the tibia and fibula 
with loose motion requiring a brace.  


I.  Left Knee

A February 2003 rating decision granted service connection 
for degenerative joint disease of the left knee and assigned 
a 10 percent disability evaluation effective from May 13, 
2002.  A March 2004 rating decision later increased that 
evaluation to 20 percent effective from May 13, 2002.  The 
Veteran then underwent a total left knee arthroplasty, and a 
subsequent rating decision dated in August 2004 increased the 
evaluation to 30 percent effective from May 13, 2002.  A 
temporary total 100 percent was also assigned effective from 
July 12, 2004, based on surgical or other treatment 
necessitating convalescence, and a 30 percent disability 
evaluation was assigned for his degenerative joint disease of 
the left knee status post total knee replacement effective 
from September 1, 2005.  A December 2005 rating decision once 
again increased the evaluation to 40 percent effective from 
September 1, 2005.

Based on the foregoing, exclusive of the temporary total 
evaluation, the Veteran's left knee disability has been 
assigned a 30 percent disability evaluation prior to July 12, 
2004, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5260.  A 40 percent disability evaluation is in effect from 
September 1, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5261-5055.  


A.  Prior to July 12, 2004

In considering the evidence of record under the laws and 
regulations as set forth, the Board concludes that the 
Veteran is entitled to a higher initial evaluation for his 
degenerative joint disease of the left knee prior to July 12, 
2004.  At the outset, the Board notes that a 30 percent 
disability is the maximum rating available under Diagnostic 
Code 5260.  Consequently, the Veteran is not entitled to 
initial evaluation in excess of 30 percent prior to July 12, 
2004, under those criteria.

Nevertheless, the Board has also considered the VA General 
Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  Private medical records 
dated in May 2001 indicate that the Veteran had full 
extension of the left knee, and VA medical records dated in 
February 2003 and May 2003 documented him as having extension 
to zero degrees.  VA medical records dated in August 2003 
also indicated that the Veteran had extension to -5 degrees, 
and VA medical records dated in January 2004 noted that his 
left knee had extension to 5 degrees.  However, in contrast, 
the January 2003 VA examination found the Veteran to have 
extension to 10 degrees, and VA medical records dated in 
January 2004 documented his left knee as having a range of 
motion from 10 to 90 degrees.  In addition, VA medical 
records dated in July 2004 noted that he lacked 10 degrees of 
full extension  As such, there is evidence showing that the 
Veteran may have had extension limited to 10 degrees in his 
left knee prior to July 12, 2004.  Thus, taking into account 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board 
finds that he is entitled to a separate 10 percent disability 
evaluation under Diagnostic Code 5261, which would amount to 
a combined a 40 percent disability evaluation.  The benefit 
of the doubt is resolved in the Veteran's favor.  See 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board has also considered whether an evaluation in excess 
of a combined 40 percent is warranted for the left knee 
disability prior to July 12, 2004.  However, as demonstrated 
by the previously discussed evidence, the Veteran has not 
been shown to have extension of the left knee limited to 15 
degrees.  Nor does the medical evidence of record show the 
Veteran to have had ankylosis, recurrent subluxation, lateral 
instability, dislocated semilunar cartilage, removal of 
symptomatic semilunar cartilage, or malunion of the tibia or 
fibula that meets the criteria for a higher initial 
evaluation.  Therefore, the Board concludes that an 
evaluation in excess of a combined 40 percent for the 
Veteran's left knee disability prior to July 12, 2004, is not 
warranted.


B.  On or After September 1, 2005

In considering the evidence of record under the laws and 
regulations as set forth, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his residuals of a total left knee replacement on or after 
September 1, 2005.  The Veteran underwent a total left knee 
replacement, and he is already assigned an evaluation in 
excess of the minimum 30 percent disability evaluation under 
Diagnostic Code 5055, which governs the evaluation of a knee 
replacement (prosthesis).  Moreover, the medical evidence of 
record does not show him to have chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  In this regard, the November 2005 VA examiner 
noted that the Veteran had complaints of pain, but commented 
that he was only in moderate distress.  VA medical records 
dated in April 2006 documented the Veteran as having reported 
that his knee was doing okay and that he only had minor 
discomfort that was controlled with over-the-counter anti-
inflammatory medications.  A physical examination indicated 
that his left knee was nontender to palpation, and there was 
no effusion.  The examining physician stated that the left 
knee was doing well.  The September 2008 VA examiner also 
observed the Veteran's complaints of pain, but stated that 
there were no additional limitations in extension and flexion 
following repetitive movement.  In fact, he commented that 
the Veteran's left knee disability appeared to be unchanged 
since 2005.  In addition, VA medical records dated in October 
2008 indicated that the Veteran was seen for a follow-up 
appointment at which time he reported being pleased overall 
with respect to his knee, despite the weather causing some 
achiness as well as decreased range of motion.  It was noted 
that he was not in any apparent distress, and there was a 
minimal amount of localized swelling.  His left knee was also 
stable to valgus and varus stressing.  As such, the Veteran 
has not been shown to have met the criteria under Diagnostic 
Code 5055.

In addition, the Board has considered the criteria for a 
rating in excess of 30 percent under Diagnostic Codes 5256, 
5261, and 5262.  However, a 40 percent disability evaluation 
represents the maximum rating available under Diagnostic Code 
5262.  Moreover, the medical evidence of record does not show 
the Veteran to have ankylosis of the knee or extension 
limited to 45 degrees.  In this regard, the November 2005 VA 
examination found him to have extension to 20 degrees and 
flexion to 85 degrees.  Private medical records dated in 
April 2006 also show that he had extension to 20 degrees and 
flexion to 100 degrees, and VA medical records indicated that 
he had a range of motion from 15 degrees to 90 degrees.  In 
addition, the September 2008 VA examination found the Veteran 
to have 90 degrees of flexion, and he could not extend beyond 
30 degrees.  It was noted that there was no apparent pain on 
extension, nor was there non-union of tibia and fibula.  VA 
medical records dated in October 2008 also noted that his 
left knee had extension to 20 degrees and flexion to 90 
degrees.

The medical evidence of record, including the September 2008 
VA examination, does document the Veteran as having a left 
flexion contracture.  However, as shown by the medical 
evidence previously discussed, the Veteran does have a range 
of motion from at least 30 degrees to 85 degrees.  The Board 
notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).

Based on the foregoing, the preponderance medical evidence 
does not demonstrate ankylosis of the left knee or extension 
limited to 45 degrees.  As such, the Veteran has not been 
shown to have met the criteria for an increased evaluation 
under Diagnostic Codes 5055, 5256, 5261, or 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned ratings, 
and no higher.  In this regard, the Board observes that the 
Veteran has complained of pain on numerous occasions.  
However, the effect of the pain in the Veteran's left knee is 
contemplated in the currently assigned 40 percent disability 
evaluation.   Indeed, the December 2005 rating decision 
specifically contemplated limitation on repeated motion due 
to pain in its assignment of the 40 percent disability 
evaluation.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for residuals 
of a total left knee replacement on or after September 1, 
2005.


II.  Right Knee

A February 2003 rating decision granted service connection 
for degenerative joint disease of the right knee and assigned 
a 10 percent disability evaluation effective from May 13, 
2002.  A March 2004 rating decision later increased that 
evaluation to 20 percent effective from May 13, 2002.  The 
Veteran then underwent a total right knee arthroplasty, and a 
subsequent rating decision dated in September 2005 assigned a 
temporary total 100 percent evaluation effective from 
September 12, 2005, based on surgical or other treatment 
necessitating convalescence.  A 30 percent disability 
evaluation was assigned for his status post total right knee 
replacement effective from November 1, 2006.  A December 2008 
rating decision once again increased the evaluation to 40 
percent effective from September 16, 2008.

Based on the foregoing, exclusive of the temporary total 
evaluation, the Veteran's right knee disability is assigned a 
20 percent disability evaluation prior to September 12, 2005; 
a 30 percent disability evaluation from November 1, 2006, to 
September 16, 2008; and, a 40 percent disability evaluation 
effective from September 16, 2008, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260.


A.  Prior to September 12, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
degenerative joint disease of the right knee prior to 
September 12, 2005.  The medical evidence of record does not 
show him to have had flexion limited to 15 degrees.  In this 
regard, the January 2003 VA examination as well as VA medical 
records dated in January 2004 found him to have 100 degrees 
of flexion in his right knee, and VA medical records dated in 
February 2003 documented him as having flexion to 85 degrees.  
VA medical records dated in May 2003 also noted that he had 
90 degrees of flexion, and VA medical records dated in August 
2003 indicated that he had flexion to 80 degrees.  As such, 
the Veteran has not been shown to have met the criteria for 
an initial evaluation in excess of 20 percent prior to 
September 12, 2005, under Diagnostic Code 5260.

The Board has also considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, the medical evidence of record 
does not show that the Veteran had extension limited to 10 
degrees.  In fact, the January 2003 VA examination as well as 
VA medical records dated in February 2003, May 2003, and 
August 2003 indicated that he had zero degrees of extension.  
VA medical records dated in January 2004 also noted that he 
had extension to 5 degrees.  As such, the Veteran has not met 
the criteria for a separate or higher evaluation for 
limitation of extension under Diagnostic Code 5261.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, lateral instability 
or recurrent subluxation, dislocated semilunar cartilage, 
removal of semilunar cartilage, and impairment of the tibia 
and fibula, the Board finds that the criteria for a rating in 
excess of 10 percent for his left knee disability are simply 
not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257 
5258, 5259, and 5262 (2008).  In this regard, the medical 
evidence of record simply does not show the Veteran to have 
ankylosis, lateral instability or recurrent subluxation, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, and impairment of the tibia and fibula.  In fact, 
the January 2003 VA examination found the Veteran to have a 
range of motion from zero to 100 degrees, and there was no 
ligamentous laxity or varus or valgus stress.  Anterior and 
posterior drawer signs were negative.  Similarly, VA medical 
records dated in February 2003 and May 2003 indicated that he 
had a negative Lachman's test, and those records as well as 
VA medical records dated in January 2004 noted that there was 
no varus or valgus instability.  VA medical records dated in 
August 2003 also noted that there were no anterior drawer, 
posterior drawer, or Lachman signs, and the ligaments were 
stable.  Therefore, the Board finds that the Veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5256, 5257, 5258, 5259, and 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned ratings, 
and no higher.  In this regard, the Board observes that the 
Veteran has complained of pain on numerous occasions.  
However, the effect of the pain in the Veteran's right knee 
is contemplated in the 20 percent disability evaluation.  
Indeed, the March 2004 rating decision specifically 
contemplated this knee pain in its assignment of the 20 
percent disability evaluation.  The Veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the January 2003 VA examination 
documented the Veteran as having denied having any "flare-
ups."  Therefore, the Board finds that the Veteran is not 
entitled to an initial evaluation in excess of 20 percent for 
degenerative joint disease of the right knee prior to 
September 12, 2005.


B.  From November 1, 2006, to September 16, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
residuals of a total right knee replacement from November 1, 
2006, to September 16, 2008.  At the outset, the Board notes 
that the Veteran also has a neurological disorder affecting 
his right lower extremity.  However, service connection has 
not been established for a sciatic nerve injury to the right 
leg, and the issue is not currently before the Board.

The Veteran is already assigned the minimum 30 percent 
disability evaluation under Diagnostic Code 5055, and the 
medical evidence of record does not show him to have had 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  In fact, VA medical 
records dated in October 2007 indicated that he denied having 
any pain in his right knee, despite limited range of motion.  
As such, the Veteran has not been shown to have met the 
criteria under Diagnostic Code 5055.

In addition, the Board finds that the criteria for a rating 
in excess of 30 percent under Diagnostic Codes 5256, 5261, 
and 5262 are simply not met.  The medical evidence of record 
simply does not show the Veteran to have had ankylosis of the 
knee, extension limited to 30 degrees, or nonunion of the 
tibia and fibula with loose motion requiring a brace between 
November 1, 2006, and September 16, 2008.  In fact, private 
medical records dated in January 2007 indicated that he was 
unable to fully extend his right knee, but did not provide 
the specific degree to which he was limited.  As such, the 
Veteran has not been shown to have met the criteria for an 
increased evaluation under Diagnostic Codes 5055, 5256, 5261, 
or 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned ratings, 
and no higher.  In this regard, the Board observes that the 
Veteran has complained of pain on numerous occasions.  
However, the effect of the pain in the Veteran's right knee 
is contemplated in the currently assigned 30 percent 
disability evaluation.  The Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for residuals of a total right knee replacement 
from November 1, 2006, to September 16, 2008.  


C.  On or After September 16, 2008.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
residuals of a total right knee replacement on or after 
September 16, 2008.  As previously discussed, the Veteran had 
a total right knee replacement, and he is already assigned a 
disability evaluation in excess of the minimum 30 percent 
rating under Diagnostic Code 5055.  The medical evidence of 
record does not show him to have chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  In this regard, the September 2008 VA examiner 
commented that there was no apparent pain on attempted 
extension and that there were no additional limitations in 
flexion or extension in repetitive movement.  In addition, VA 
medical records dated in October 2008 noted that the Veteran 
appeared to be pleased overall with his right knee, despite 
the weather causing some achiness as well as decreased range 
of motion.  It was noted that he was not in any apparent 
distress, and there was a minimal amount of localized 
swelling.  His right knee was also stable to valgus and varus 
stressing.  As such, the Veteran has not been shown to have 
met the criteria under Diagnostic Code 5055.

In addition, the Board finds that the criteria for a rating 
in excess of 40 percent under Diagnostic Codes 5256, 5261, 
and 5262 are simply not met.  However, a 40 percent 
disability evaluation represents the maximum rating available 
under Diagnostic Code 5262.  In addition, the medical 
evidence of record does not show the Veteran to have 
extension limited to 45 degrees or ankylosis.  In this 
regard, the September 2008 VA examination found the Veteran 
to have flexion to 90 degrees and extension to 30 degrees.  
VA medical records dated in October 2008 also indicated that 
his right knee had a range of motion from 10 degrees to 90 
degrees.

The medical evidence of record, including the September 2008 
VA examination, does document the Veteran as having a right 
knee flexion contracture.  However, as shown by the medical 
evidence previously discussed, the Veteran does have a range 
of motion from at least 30 degrees to 90 degrees.  The Board 
notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).

Based on the foregoing, the preponderance medical evidence 
does not demonstrate ankylosis of the left knee or extension 
limited to 45 degrees.  As such, the Veteran has not been 
shown to have met the criteria for an increased evaluation 
under Diagnostic Codes 5055, 5256, 5261, or 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned ratings, 
and no higher.  In this regard, the Board observes that the 
Veteran has complained of pain on numerous occasions.  
However, the effect of the pain in the Veteran's right knee 
is contemplated in the currently assigned 40 percent 
disability evaluation.  Indeed, the December 2008 rating 
decision specifically contemplated this pain in its 
assignment of the 40 percent disability evaluation.  The 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the 
September 2008 VA examiner stated that there was no apparent 
pain on attempted extension and that there were no additional 
limitations in flexion or extension following repetitive 
movement.  Therefore, the Board finds that the preponderance 
of the evidence is against a higher initial evaluation for 
residuals of a total right knee replacement on or after 
September 16, 2008.  


III.  Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected left and 
right knee disabilities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own. In this case, the Board 
notes that the RO did not grant compensation benefits on an 
extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
does not find the Veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).

The Board does observe the VA medical records dated in April 
2004 indicating that the Veteran's knee disabilities 
interfered with his current occupation as a painter and that 
he would not be able to continue in that occupation following 
surgery.  Private medical records dated in January 2005 also 
noted that the Veteran had extensive degenerative disease of 
the knees and was disabled and unable to work. 
However, the sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  Instead, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, 
the April 2004 VA physician did not indicate that the Veteran 
was unemployable due solely to his service-connected 
disabilities.  Indeed, the April 2004 VA physician merely 
indicated that the Veteran would be unable to work as a 
painter.  Moreover, neither the April 2004 VA physician nor 
the January 2005 private physician discussed whether the 
Veteran would be unable to perform sedentary work, and if 
not, why such work was not feasible. 

In addition, the Board notes that the September 2008 VA 
examiner indicated that the Veteran was retired.  However, 
the examiner did not specifically state that the Veteran had 
any interference with employment or was unemployable due to 
his service-connected knee disabilities.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected left and right knee disabilities, as 
evidenced by his current separate 40 percent disability 
evaluations, the evidence does not show that the those 
disorders alone preclude gainful employment.  The Board would 
note that "[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1 
(2008).  Based on a review of the evidence of record, the 
Board is of the opinion that the disability evaluations 
assigned to the Veteran's knee disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
Veteran's overall impairment to his earning capacity due to 
those service-connected disabilities.  Therefore, an 
extraschedular evaluation for the Veteran's service-connected 
left and right knee disabilities is not warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a separate 10 percent disability evaluation under 
Diagnostic Code 6261 (for a combined evaluation of 40 
percent) for degenerative joint disease of the left knee 
prior to July 12, 2004, is granted.

An initial evaluation in excess of 40 percent for residuals 
of a total left knee replacement on or after September 1, 
2005, is denied.

An initial evaluation in excess of 20 percent for 
degenerative joint disease of the right knee prior to 
September 12, 2005, is denied.

An initial evaluation in excess of 30 percent for residuals 
of a total right knee replacement from November 1, 2006, to 
September 16, 2008, is denied.

An initial evaluation in excess of 40 percent for residuals 
of a total right knee replacement on or after September 16, 
2008, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


